IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,302 & AP-75,303


EX PARTE LOUIS LEVINE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NOS 1992CR6716-W1 AND 1992CR6717A IN THE 144TH
JUDICIAL DISTRICT COURT OF BEXAR COUNTY


 Per curiam. Keller, PJ. filed a dissenting opinion, in which Hervey and
Cochran, JJ. joined.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant pleaded guilty
to two counts of the felony offense of burglary of a habitation, and punishment was assessed
at twelve years' confinement.  No direct appeal was taken.
	Applicant contends, inter alia, that the trial court had no jurisdiction to hear these
cases, because Applicant was only sixteen years old at the time of the offenses, and was not
certified as an adult.  The trial court entered findings of fact and conclusions of law
recommending that Applicant's convictions be set aside for want of jurisdiction.  We agree. 
	Habeas corpus relief is granted. The convictions and sentences in cause numbers
1992CR6716-W1 and 1992CR6717A from the 144th  District Court of Bexar County are set
aside for lack of jurisdiction.

DO NOT PUBLISH
DELIVERED: December 7, 2005